                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

  TRUSTEES OF THE IOWA IRON       )
  WORKERS HEAVY HIGHWAY           )
  DEFINED BENEFIT PENSION FUND;   )
                                  )
  TRUSTEES OF THE IRON WORKERS    )              Case No.
  HEAVY HIGHWAY DEFINED           )
  CONTRIBUTION PLAN;              )
                                  )
  TRUSTEES OF THE NORTHEAST       )
  IOWA IRONWORKERS LOCAL 89       )
  JOINT APPRENTICESHIP TRAINING   )
  COMMITTEE TRUST;                )
                                  )
               Plaintiffs,        )
                                  )
  vs.                             )
                                  )
  CALACCI CONSTRUCTION CO., INC.; )
                                  )
  MPCC, LLC, D/B/A INTERSTATE )
  REINFORCING STEEL;              )
                                  )
              Defendants.         )


                                    COMPLAINT

      COME NOW the Plaintiffs, the TRUSTEES OF THE IOWA IRON WORKERS HEAVY

HIGHWAY DEFINED BENEFIT PENSION FUND; the TRUSTEES OF THE IRON

WORKERS HEAVY HIGHWAY DEFINED CONTRIBUTION PLAN; and the TRUSTEES OF

THE NORTHEAST IOWA IRONWORKERS LOCAL 89 JOINT APPRENTICESHIP

TRAINING COMMITTEE TRUST (collectively, the “Plaintiffs” or “Funds”), and herewith file

their complaint for money damages and other equitable relief from the Defendants CALACCI

CONSTRUCTION CO., INC. (hereinafter “CCC”); and, MPCC, LLC d/b/a INTERSTATE




                                           1

        Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 1 of 13
REINFORCING STEEL (hereinafter “IRS”) (collectively, the “Defendants”), and state to the

Court as follows:

                             PARTIES, JURISDICTION, AND VENUE

                                                PARTIES

         1.       The Plaintiffs are people, all of whom are Trustees of their respective Funds.

         2.       The Funds are “employee benefit plans” within the meaning of ERISA § 3(3), 29

U.S.C. § 1002(3), and are “multiemployer plans” within the meaning of ERISA § 3(37), 29 U.S.C.

§ 1002(37).

         3.       The Plaintiffs bring this action on behalf of, and for the benefit of, the beneficiaries

of the Funds and in their capacity as Fund fiduciaries.

         4.       IOWA IRON WORKERS HEAVY HIGHWAY DEFINED BENEFIT PENSION

FUND and the IRON WORKERS HEAVY HIGHWAY DEFINED CONTRIBUTION PLAN are

administered by Benefits Management Group, Inc. in Cedar Rapids, Linn County, Iowa 52401.

         5.       THE     NORTHEAST           IOWA       IRONWORKERS           LOCAL        89    JOINT

APPRENTICESHIP TRAINING COMMITTEE TRUST is located in Cedar Rapids, Linn County,

Iowa 52404.

         6.       Defendant CCC is an Iowa corporation doing business within this District and

maintaining offices at 2881 Independence Road, Iowa City, Johnson County, Iowa 52240.

         7.       Defendant IRS is an Iowa limited liability company doing business within this

District and maintaining offices at 2881 Independence Road, Iowa City, Johnson County, Iowa

52240.




                                                     2

              Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 2 of 13
                                          JURISDICTION

        8.       This is an action brought by the Plaintiff Trustees of each of the named Funds, in

their capacities as fiduciaries to their respective Funds, to enforce the obligations imposed upon

the Defendants CCC and IRS pursuant to the provisions of Section 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1145. As such, this action arises

under the laws of the United States, specifically Sections 502(a)(3) and 515 of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1145.

                                               VENUE

        9.       Venue is conferred on this court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), on the basis that Plaintiff Funds are administered in this federal judicial district.

                                              COUNT I

                 FAILURE TO PAY EMPLOYEE BENEFIT CONTRIBUTIONS

                          (AGAINST CALACCI CONSTRUCTION CO., INC.)

        10.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 9 above, as

if fully stated herein.

        11.      Defendant CCC agreed to abide by the Collective Bargaining Agreement

(hereinafter “Agreement”) with Local Union No. 89 of the International Association of Bridge,

Structural and Ornamental and Reinforcing Ironworkers (hereinafter “Ironworkers Local No. 89”),

and the terms of the Trust Agreements of the Funds.

        12.      Upon information and belief, while conducting its business, Defendant CCC

employed persons represented by the Ironworkers Local No. 89.

        13.      Defendant CCC agreed to be bound by the aforesaid Agreement, which required

Defendant CCC to pay to the Funds contributions based on each hour of work performed by CCC’s



                                                  3

             Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 3 of 13
employees covered by the Agreement and that CCC submit related reports monthly to the Plaintiff

Funds pursuant to the Agreement and Trust Agreements governing said Funds.

        14.     Defendant CCC has submitted monthly reports for May 2019, June 2019, July

2019, listing the hours worked by its employees covered by the Agreement, but has failed to submit

remittance reports in other months.

        15.     Defendant CCC has failed to pay all or a portion of contributions due for monthly

reports for May 2019, October 2019, November 2019 and February 2020 on the hours worked by

Defendant CCC’s employees covered by the Agreement.

        16.     An audit of Defendant CCC’s records shows delinquent contributions for May 2019

through February of 2020 in the following amounts:

                a. $2,447.70 owed to the Iowa Iron Workers Heavy Highway Defined Benefit

                    Pension Fund;

                b. $1,194.00 owed to the Iron Workers Heavy Highway Defined Contribution

                    Plan; and,

                c. $289.55 owed to the Northeast Iowa Ironworkers Local 89 Joint Apprenticeship

                    Training Committee Trust.

        17.     Because of Defendant CCC’s failure to timely make the full payments for

contributions required for May 2019 through the filing of this action, penalties are accruing

pursuant to the Agreement and Trust Agreements in favor of the Plaintiff Funds and will continue

to accrue until the contributions are paid in full.

        18.     As of February 2020, penalties have been calculated as follows:




                                                      4

          Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 4 of 13
               a. $489.54 owed to the Iowa Iron Workers Heavy Highway Defined Benefit

                   Pension Fund (plus the unpaid contributions as set forth above equals a total

                   amount due of $2,937.24);

               b. $238.80 owed to the Iron Workers Heavy Highway Defined Contribution Plan

                   (plus the unpaid contributions as set forth above equals a total amount due of

                   $1,432.80); and,

               c. $57.91 owed to the Northeast Iowa Ironworkers Local 89 Joint Apprenticeship

                   Training Committee Trust (plus the unpaid contributions as set forth above

                   equals a total amount due of $347.46).

       19.     As a result of the Defendant CCC’s failure to comply with its obligations to pay its

rightful contributions and penalties under the terms of the Agreement, the Plaintiffs have been

required to employ counsel in order to enforce such obligations.

       20.     Plaintiffs have brought this action in order to fulfill the fiduciary duties imposed

upon them under Section 404(a)(1) of ERISA, 29 U.S.C. § 1104(a)(1).

       21.     Pursuant to 29 U.S.C. §1132(g), the Agreement and Trust Agreements, CCC is

required to pay, in addition to the amounts determined to be due, liquidated damages, interest,

reasonable attorney fees, court costs, audit fees and other reasonable costs incurred in the collection

process.

       22.     Plaintiffs have been and are incurring attorneys’ fees as a direct result of Defendant

CCC’s failure to comply with its obligation to pay its rightful contributions under the terms of the

Agreement.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:



                                                  5

           Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 5 of 13
       23.    The Plaintiff Funds pray for judgment in the total amounts owed to them from

Defendant CCC pursuant to the aforementioned Agreement as determined by the aforementioned

audit which would consist of the following:

              a. For the total amount owed to the Plaintiff Iowa Iron Workers Heavy Highway

                  Defined Benefit Pension Fund for the Defendant CCC’s unpaid contributions

                  of $2,937.24, as well as any additional unpaid contributions accrued after

                  February of 2020 and that may accrue during the pendency of these proceedings

                  [ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A)], together with penalties

                  and liquidated damages thereon until paid in full [ERISA § 502(g)(2)(C), 29

                  U.S.C. § 1132(g)(2)(C)] and interest as provided by law [ERISA §

                  502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].

              b. For the total amount owed to the Plaintiff Iron Workers Heavy Highway

                  Defined Contribution Plan for the Defendant CCC’s unpaid contributions of

                  $1,432.80, as well as any additional unpaid contributions accrued after

                  February of 2020 and that may accrue during the pendency of these proceedings

                  [ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A)], together with penalties

                  and liquidated damages thereon until paid in full [ERISA § 502(g)(2)(C), 29

                  U.S.C. § 1132(g)(2)(C)] and interest as provided by law [ERISA §

                  502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].

              c. For the total amount owed to the Plaintiff Northeast Iowa Ironworkers Local 89

                  Joint Apprenticeship Training Committee Trust for the Defendant CCC’s

                  unpaid contributions of $347.46 as well as any additional unpaid contributions

                  accrued after February of 2020 and that may accrue during the pendency of



                                               6

         Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 6 of 13
                    these proceedings [ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A)],

                    together with penalties and liquidated damages thereon until paid in full

                    [ERISA § 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C)] and interest as provided by

                    law [ERISA § 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].

        24.     For interest accrued at two percent per month on the unpaid balance amounts set

out above totaling $1,297.12 as of January 1, 2021 and interest accrued thereafter during the

pendency of these proceedings;

        25.     For the costs of filing and prosecuting this action [ERISA § 502(g)(2)(D), 29 U.S.C.

§ 1132(g)(2)(D)];

        26.     For attorneys’ fees and costs incurred by these Plaintiffs’ counsel in the bringing of

this action [ERISA § 502(g)(2)(D), 29 U.S.C. § 1132(g)(2)(D)]; and,

        27.     For such other legal or equitable relief as this Court deems appropriate, including,

but not limited to, judgment for any contributions, liquidated damages, penalties, and/or interest

thereon that may accrue subsequent to the filing of this complaint, as well as any resulting statutory

penalties thereon under ERISA subject only to credits and payments made by Defendant upon the

aforesaid obligations.

                                             COUNT II

                 FAILURE TO PAY EMPLOYEE BENEFIT CONTRIBUTIONS

              (AGAINST MPCC, LLC D/B/A INTERSTATE REINFORCING STEEL)

        28.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 27 above, as

if fully stated herein.

        29.     Defendant IRS agreed to abide by the Agreement with Ironworkers Local No. 89,

and the terms of the Trust Agreements of the Funds.



                                                  7

          Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 7 of 13
       30.     Upon information and belief, while conducting its business, Defendant IRS

employed persons represented by the Ironworkers Local No. 89.

       31.     Defendant IRS agreed to be bound by the aforesaid Agreement, which required

Defendant IRS to pay the Funds contributions based on each hour of work performed by IRS’s

employees covered by the Agreement and that IRS submit related reports to the Plaintiff Funds

pursuant to the plan documents governing said Funds.

       32.     Defendant IRS has submitted monthly reports for May 2019, June 2019, July 2019,

listing the hours worked by its employees covered by the Agreement, but has failed to submit

reports required in other months.

       33.     Defendant IRS made an overpayment of contributions in May of 2019, but has

failed to pay all or a portion of contributions due for monthly reports for August 2019, September

2019 and October 2019 on the hours worked by Defendant IRS’s employees covered by the

Agreement.

       34.     An audit of Defendant IRS’s records for August, 2019, September 2019 and

October 2019 shows delinquent contributions in the following amounts:

               a. $4,169.70 owed to the Iowa Iron Workers Heavy Highway Defined Benefit

                  Pension Fund;

               b. $2,034.00 owed to the Iron Workers Heavy Highway Defined Contribution

                  Plan; and

               c. $493.25 owed to the Northeast Iowa Ironworkers Local 89 Joint Apprenticeship

                  Training Committee Trust.

       35.     Because of Defendant IRS’s failure to timely make the full payments for

contributions required for August 2019, September 2019 and October 2019, penalties are accruing



                                                8

         Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 8 of 13
in favor of the Plaintiff Funds, and will continue to accrue until the contributions are paid in full.

As of the date of filing this complaint, penalties have been calculated as follows:

               a. $833.94 owed to the Iowa Iron Workers Heavy Highway Defined Benefit

                   Pension Fund (plus the unpaid contributions as set forth above equals a total

                   amount due of $5,003.64);

               b. $406.80 owed to the Iron Workers Heavy Highway Defined Contribution Plan

                   (plus the unpaid contributions as set forth above equals a total amount due of

                   $2,440.80); and,

               c. $98.65 owed to the Northeast Iowa Ironworkers Local 89 Joint Apprenticeship

                   Training Committee Trust (plus the unpaid contributions as set forth above

                   equals a total amount due of 591.90).

       36.     As a result of Defendant IRS’s failure to comply with its obligations to pay its

rightful contributions and penalties under the terms of the Agreement, the Plaintiffs have been

required to employ counsel in order to enforce such obligations.

       37.     Defendant IRS has failed to submit monthly reports and pay the contributions due

for May 2019 through the filing of this action.

       38.     Plaintiffs have brought this action in order to fulfill the fiduciary duties imposed

upon them under Section 404(a)(1) of ERISA, 29 U.S.C. § 1104(a)(1).

       39.     Plaintiffs have been and are incurring attorneys’ fees as a direct result of Defendant

IRS’s failure to comply with its obligation to pay its rightful contributions under the terms of the

Agreement.

       40.     Pursuant to 29 U.S.C. §1132(g), the Agreement and Trust Agreements, IRS is

required to pay, in addition to the amounts determined to be due, liquidated damages, interest,



                                                  9

         Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 9 of 13
reasonable attorney fees, court costs, audit fees and other reasonable costs incurred in the collection

process.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

       41.     The Plaintiff Funds pray for judgment in the total amounts owed to them from

Defendant IRS pursuant to the aforementioned Agreement as determined by the aforementioned

audit and reports filed by IRS which would consist of the following:

               a. For the total amount owed to Plaintiff Iowa Iron Workers Heavy Highway

                   Defined Benefit Pension Fund for the Defendant IRS’s unpaid contributions of

                   $3,384.14 ($5,003.64 less a credit of $1,619.50 for the May 2019 overpayment)

                   as well as any additional unpaid contributions that may accrue during the

                   pendency of these proceedings [ERISA § 502(g)(2)(A), 29 U.S.C. §

                   1132(g)(2)(A)], together with penalties and liquidated damages thereon until

                   paid in full [ERISA § 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C)] and interest as

                   provided by law [ERISA § 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].

               b. For the total amount owed to the Plaintiff Iron Workers Heavy Highway

                   Defined Contribution Plan for the Defendant IRS’s unpaid contributions of

                   $1,650.80 ($2,440.80 less a credit of $790.00 for the May 2019 overpayment)

                   as well as any additional unpaid contributions that may accrue during the

                   pendency of these proceedings [ERISA § 502(g)(2)(A), 29 U.S.C. §

                   1132(g)(2)(A)], together with penalties and liquidated damages thereon until

                   paid in full [ERISA § 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C)] and interest as

                   provided by law [ERISA § 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].



                                                  10

           Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 10 of 13
               c. For the total amount owed to the Plaintiff Northeast Iowa Ironworkers Local 89

                    Joint Apprenticeship Training Committee Trust for the Defendant IRS’s unpaid

                    contributions of $400.32 ($591.90 less a credit of $191.58 for the May 2019

                    overpayment. as well as any additional unpaid contributions that may accrue

                    during the pendency of these proceedings [ERISA § 502(g)(2)(A), 29 U.S.C. §

                    1132(g)(2)(A)], together with penalties and liquidated damages thereon until

                    paid in full [ERISA § 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C)] and interest as

                    provided by law [ERISA § 502(g)(2)(B), 29 U.S.C. § 1132(g)(2)(B)].

       42.     For interest accrued at two percent per month on the unpaid balance amounts set

out above totaling $2,511.65 as of January 1, 2021 and interest accrued thereafter during the

pendency of these proceedings;

       43.     For the costs of filing and prosecuting this action [ERISA § 502(g)(2)(D), 29 U.S.C.

§ 1132(g)(2)(D)];

       44.     For attorneys’ fees and costs incurred by Plaintiffs’ counsel in the bringing of this

action [ERISA § 502(g)(2)(D), 29 U.S.C. § 1132(g)(2)(D)];

       45.     For such other legal or equitable relief as this Court deems appropriate, including,

but not limited to, judgment for any contributions, liquidated damages, penalties, and/or interest

thereon that may accrue subsequent to the filing of this complaint, as well as any resulting statutory

penalties thereon under ERISA subject only to credits and payments made by Defendant IRS upon

the aforesaid obligations.




                                                 11

         Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 11 of 13
                                             COUNT III

                                         PRIMA FACIE TORT

 (AGAINST CALACCI CONSTRUCTION CO., INC and MPCC, LLC D/B/A INTERSTATE

                                         REINFORCING STEEL)

        46.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 45 above, as

if fully stated herein.

        47.      The failure to properly make contributions to Plaintiffs by Defendants was unlawful

and intentional.

        48.      Defendants have previously been found liable of failing to make contributions to

the Plaintiffs timely in this Court and repeatedly refuse to comply with their obligations under the

Agreement. (See Case No. 1:19-cv-00066).

        49.      In failing to make proper contributions, Defendants intended to injure Plaintiffs and

their members.

        50.      As a direct and proximate cause of those acts, Plaintiffs have in fact sustained injury

in to form of, among others, monetary damages and additional fees incurred in attempting to collect

the delinquent contributions, including fees paid to legal counsel to pursue collection efforts.

        51.      The acts of Defendants set forth herein were done with an absence of justification

or with an insufficient justification.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:

        52.      The Plaintiff Funds pray for judgment jointly and severally against Calacci

Construction Co., Inc. and MPCC, LLC, d/b/a Interstate Reinforcing Steel for the amount of fees

and costs incurred by the Plaintiffs Funds to collect the outstanding contributions prior to the



                                                   12

         Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 12 of 13
initiation of this matter, as well as interest thereon and such further relief as the Court deems

appropriate and/or necessary.

                                            Respectfully Submitted,



                                            /s/ Jennifer E. Germaine_____________________
                                            Jennifer E. Germaine
                                            Germaine Law Firm, PLLC
                                            600 3rd Street SE, Suite 200
                                            Cedar Rapids, Iowa 52401
                                            Telephone: (319) 449-6969
                                            Fax: (319) 450-0667
                                            Email: jennifer@germainelawfirm.com
                                                    kate@germainelawfirm.com
                                            ATTORNEYS FOR PLAINTIFF




                                               13

        Case 1:21-cv-00007-MAR Document 1 Filed 01/21/21 Page 13 of 13
